Citation Nr: 1116345	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-21 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1951 to July 1953.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) which denied service connection for bilateral hearing loss and tinnitus.  

The Veteran testified at a video conference hearing before the undersigned in March 2011; the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

In various lay statements and during RO and Board hearings, the Veteran reported having in-service noise exposure to rifle fire, machine guns, mortars, bazookas, hand grenades, and grenade launchers during basic training without the use of hearing protection.  He reported that thereafter, he went to the firing range periodically to maintain his rifle qualification.  The Veteran also reported exposure to small arms fire and mortar attacks while stationed in Korea.  He stated that he did complain of hearing loss in service, but was told that it was natural.

The Veteran also submitted a July 2009 private opinion, which addressed his acoustic trauma in service.  The private physician opined that it was possible that some of the Veteran's hearing loss was related to military noise exposure.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran's bilateral hearing loss and tinnitus are related to service.

The Board notes that the Veteran's service treatment records are not available in this case.  However, the Veteran has provided lay statements and testimony in support of his claim.  The Board emphasizes that the Veteran is competent to describe noise exposure he experienced in service as well his in-service symptomatology.  The United States Court of Appeals for the Federal Circuit has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA audiological examination to address his claims for service connection for bilateral hearing loss and tinnitus.  The claims folder must be made available to the examiner for review before the examination.   The examiner must indicate on the examination report that a review of the claims folder was undertaken.  The examiner must review the entire claims folder, to include lay statements and testimony from the Veteran and a July 2009 private medical opinion. 

The VA examiner should provide a medical opinion, based on available evidence, as to whether it is at least as likely as not that the Veteran's hearing loss and/or tinnitus were incurred in service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In rendering his or her opinion, the examiner should address the Veteran's lay statements and testimony with respect to his in-service noise exposure during basic training, while maintaining his rifle qualification, and to small arms fire and mortar attacks while stationed in Korea; as well as his complaints of hearing loss made in service, noting that the Veteran is competent to report symptoms and treatment that he experienced.

The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

With this remand, the Board intimates no opinion as to the ultimate outcome of this case.  The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

